g.a.m.                                                              



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00390-CV






In the Matter of G.A.M. 







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-14,168, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	By this appeal, G.A.M. attempts to challenge a discovery order.  The clerk of this
court informed G.A.M. by letter dated August 22, 1995, that the order from which he sought to
appeal appeared to be an unappealable interlocutory order.  The clerk informed G.A.M. that the
case would be subject to dismissal unless, within fifteen days, he showed some basis on which this
Court could exercise jurisdiction.  G.A.M. responded by letter dated September 5, 1995 that he
would seek a writ of mandamus to address his complaint.
	G.A.M. since has filed separately a motion for leave to file petition for writ of
mandamus with this Court; it was given cause number 03-95-00510-CV.
	Because G.A.M. has not attempted to demonstrate this Court's jurisdiction over
the instant cause, we find that he concedes that this Court has no jurisdiction over this attempt to
directly appeal a discovery order.  We dismiss the appeal for want of jurisdiction.  See Tex. R.
App. P. 60(b). 

Before Justices Powers, Aboussie and Kidd
Dismissed for Want of Jurisdiction
Filed:   November 1, 1995
Do Not Publish